Case 8:20-cv-01685-MSS-CPT Document 1 Filed 07/22/20 Page 1 of 10 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                              CASE NO.:____________________

  DOMINQUE S. BAPTISTE,

                Plaintiff,

         v.

  VAL PAK DIRECT MARKETING
  SYSTEMS, INC. a California Foreign
  Corporation,

                Defendant.

  ___________________________________/

                             DEFENDANT’S NOTICE OF REMOVAL

         Defendant, by and through its undersigned counsel, and pursuant to 28 U.S.C. §§

  1331, 1367, 1441, & 1446, and Rule 81(c) of the Federal Rules of Civil Procedure,

  hereby files this Notice of Removal and removes this action from the Circuit Court of the

  Sixth Judicial Circuit, in and for Pinellas County, Florida to the instant Court. As

  grounds for this removal, Defendant states as follows:

         1.     Defendant has been named as a party defendant in the case of Dominque S.

  Baptiste v. Val Pak Direct Marketing Systems, Inc., Case No. CACE 20-001130-CI,

  pending in the Circuit Court of the Sixth Judicial Circuit, in and for Pinellas County,

  Florida.1


  1
   Defendant’s correct name is Valpak Direct Marketing Systems, Inc. There is no space
  between “Val” and “Pak.” Additionally, Defendant is not a California corporation.
Case 8:20-cv-01685-MSS-CPT Document 1 Filed 07/22/20 Page 2 of 10 PageID 2




                                                       CASE NO.:____________________

         2.      Plaintiff’s Complaint and Demand for Jury Trial (“Complaint”) was filed

  in the Circuit Court of the Sixth Judicial Circuit in and for Pinellas County, Florida on

  March 4, 2020, and was served on June 23, 2020. In furtherance of demonstrating the

  service date, Defendant has attached the following documents: CT Corporation Service

  of Process Transmittal, Process Server Delivery Details, and Summons.

         3.      Plaintiff’s Complaint contains three counts.      Count I is a claim for

  pregnancy discrimination pursuant to Title VII of the federal Civil Rights Act of 1964, 42

  U.S.C. § 2000e et seq. (“Title VII”), as amended by the Pregnancy Discrimination Act of

  1978 (“PDA”); Count II is a claim for retaliation pursuant to Title VII as amended by the

  PDA; and Count III is a claim for retaliation pursuant to the Family and Medical Leave

  Act, 29 U.S.C. § 2601 et seq. (“FMLA”).2        Although there are no additional counts,

  paragraph 1 of Plaintiff’s Complaint also suggests that Plaintiff’s case is being brought




  Defendant, however, has maintained the caption of the matter as styled by Plaintiff in the
  state court action.
  2
    As noted by Counts I and II of Plaintiff’s Complaint, the PDA is an amendment to and
  therefore part of Title VII. See Armstrong v. Flowers Hosp., Inc., 33 F.3d 1308, 1309
  (11th Cir. 1994); see also 42 U.S.C. § 2000e(k). Indeed, the PDA brought discrimination
  on the basis of pregnancy within the existing statutory framework prohibiting sex-based
  discrimination under Title VII. Armstrong, 33 F.3d at 1312. Title VII, which provides
  the substantive rule regarding sex-based employment discrimination, applies with equal
  force to employment discrimination on the basis of pregnancy. Id. The analysis required
  for a pregnancy discrimination claim is the same type of analysis used in other Title VII
  sex discrimination suits. Id. at 1313.
                                                2
Case 8:20-cv-01685-MSS-CPT Document 1 Filed 07/22/20 Page 3 of 10 PageID 3




                                                        CASE NO.:____________________

  pursuant to the Florida Civil Rights Act, § 760.01 et seq. (“FCRA”).             Defendant

  accordingly addresses the FCRA in this notice in an abundance of caution.3

             4.    Pursuant to 28 U.S.C. § 1331, “[t]he district courts shall have original

  jurisdiction of all civil actions arising under the Constitution, laws, or treatises of the

  United States.”

             5.    This court has original jurisdiction over federal Title VII claims as a law

  of the United States. See Jimenez v. CVC Hospitality, Inc., 2019 WL 1793038, *2 (M.D.

  Fla. Apr. 12, 2019); Neitzelt v. Gould, 2017 WL 202608, *2 (M.D. Fla. Jan. 18, 2017);

  Andre v. Harbor Naples Management, LLC, 2008 WL 11334889, *3 (M.D. Fla. Aug. 14,

  2008); see also 42 U.S.C. § 2000e-5(f)(3).

             6.    This court has original jurisdiction over federal PDA claims as a law of

  the United States. Andre, 2008 WL 11334889 at *3; see also Boone v. Total Renal

  Laboratories, Inc., 565 F.Supp.2d 1323, 1325 (M.D. Fla. 2008); 42 U.S.C. § 2000e-

  5(f)(3).

             7.    This court has original jurisdiction over federal FMLA claims as a law of

  the United States. See Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274, 1282 (11th

  Cir. 1999); Stover v. Ocala Automotive Management, LLC, 2016 WL 8711719, *5 (M.D.

  Fla. Sept. 9, 2016); Thomas v. Marques, 2005 WL 8160379, *2 (M.D. Fla. Aug. 16,

  2005).


  3
      By so addressing, Defendant does not concede that Plaintiff is pursuing FCRA claims.
                                               3
Case 8:20-cv-01685-MSS-CPT Document 1 Filed 07/22/20 Page 4 of 10 PageID 4




                                                      CASE NO.:____________________

         8.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court

  of which the district courts of the United States have original jurisdiction, may be

  removed by the defendant or the defendants, to the district court of the United States for

  the district and division embracing the place where such action is pending.”

         9.      Given the foregoing, Plaintiff’s Complaint is properly removable to this

  Court based on the enumerated counts under federal law in Plaintiff’s Complaint.

         10.     To the extent that Plaintiff seeks redress under the FCRA, it is by now

  well-settled that the FCRA and Title VII are analyzed under the same framework, and as

  such, decisions construing discrimination and retaliation claims under Title VII,

  including, but not limited to, pregnancy discrimination, are applicable to the same types

  of claims under the FCRA.        See Hamilton v. Sikorsky Aircraft Corporation, 760

  Fed.Appx. 872, 878 (11th Cir. 2019); Davis v. Florida Agency for Health Care

  Administration, 612 Fed.Appx. 983, 984 (11th Cir. 2015); Slater v. Energy Sources

  Group, Intern., Inc., 441 Fed.Appx. 637, 640 (11th Cir. 2011); Harper v. Blockbuster

  Entertainment Corp., 139 F.3d 1385, 1387, 1389 (11th Cir. 1998); see also Washington v.

  Blue Grace Logistics, LLC, 2018 WL 300452, *6 (M.D. Fla. Jan. 4, 2018); Barron v.

  School Bd. Of Hillsborough County, 3 F.Supp.3d 1323, 1332 (M.D. Fla. 2014); Penaloza

  v. Target Corp., 2012 WL 6721011, *7 (M.D. Fla. Dec. 27, 2012).

         11.     Retaliation claims under the FCRA and FMLA are also analyzed using the

  same framework. Reis v. Universal City Development Partners, Ltd., 442 F.Supp.2d

                                              4
Case 8:20-cv-01685-MSS-CPT Document 1 Filed 07/22/20 Page 5 of 10 PageID 5




                                                       CASE NO.:____________________

  1238, 1256 (M.D. Fla. 2006); Matamoros v. Broward Sheriff’s Office, 2019 WL

  3752776, *4 (S.D. Fla. Aug. 8, 2019). Not surprisingly, retaliation claims under Title VII

  and the FMLA are analyzed under the same framework as well. Strickland v. Water

  Works and Sewer Bd. Of City of Birmingham, 239 F.3d 1199, 1207 (11th Cir. 2001);

  Stanley v. Lockheed Martin Corp., 2013 WL 3974655, *12 (M.D. Fla. Aug. 1, 2013).

         12.     Pursuant to 28 U.S.C. § 1367(a), “in any civil action of which the district

  courts have original jurisdiction, the district courts shall have supplemental jurisdiction

  over all other claims that are so related to claims in the action within such original

  jurisdiction that they form part of the same case or controversy under Article III of the

  United States Constitution.”

         13.     Because any FCRA claims would be analyzed and construed in the same

  manner as Plaintiff’s federal claims, and her Title VII claims in particular, they would be

  so related to the claims in Plaintiff’s Complaint over which this Court has original

  jurisdiction (Counts I-II in particular) as to form part of the same case or controversy for

  purposes of supplemental jurisdiction. See Tarkenton v. Buth Na Bodhaige, Inc., 2015

  WL 12843888, *1 n. 1 (M.D. Fla. Sept. 16, 2015); Castellanos v. Starwood Vacation

  Ownership, Inc., 2015 WL 403274, *3 (M.D. Fla. Jan. 8, 2015); United States Equal

  Employment Opportunity Commission v. Choate Construction Company, Inc., 2008 WL

  11338401, *1 (M.D. Fla. Nov. 25, 2008); Matthew v. Hi*Tech Electronic Displays, Inc.,




                                               5
Case 8:20-cv-01685-MSS-CPT Document 1 Filed 07/22/20 Page 6 of 10 PageID 6




                                                       CASE NO.:____________________

  2005 WL 5950966, *5 (M.D. Fla. Oct. 17, 2005); Jolley v. Phillips Educ. Group of

  Central Florida, Inc., 1996 WL 529202, *1 (M.D. Fla. July 3, 1996).

         14.     To the extent that Plaintiff seeks relief under the FCRA, moreover, such

  claims would necessarily involve the exact same facts, occurrences, witnesses, and

  evidence as her federal law clams, and her Title VII claims in particular.           More

  specifically, each of her federal law claims (and any potential FCRA claims) arise out of

  her employment with Defendant and her allegedly wrongful dismissal from employment

  with Defendant for discriminatory and retaliatory reasons related to her pregnancy. Her

  claims, moreover, implicate the same individuals or group of individuals (e.g. Human

  Resources). To the extent that Plaintiff seeks relief under the FCRA, therefore, her state

  and federal claims would be inextricably intertwined with one another, arise out of the

  same nucleus of operative facts, and form part of the same case or controversy. See

  Pintando v. Miami-Dade Housing Agency, 501 F.3d 1241, 1242 (11th Cir. 2007); Hudson

  v. Delta Airlines, Inc., 90 F.3d 451, 455 (11th Cir. 1996); Palmer v. Hospital Authority of

  Randolph County, 22 F.3d 1559, 1566-1567 (11th Cir. 1994); see also Castellanos, 2015

  WL 403274 at *3.

         15.     Because Counts I-III arise under the laws of the United States (i.e. they

  present a federal question), and because any FCRA claims would be so related to Counts

  I-III as to form part of the same case or controversy, this action is properly removable in




                                              6
Case 8:20-cv-01685-MSS-CPT Document 1 Filed 07/22/20 Page 7 of 10 PageID 7




                                                       CASE NO.:____________________

  its entirety to the United States District Court, Middle District of Florida pursuant to 28

  U.S.C. §§ 1331, 1367, and 1441.

         16.     This case is being timely removed to the instant Federal Court within

  thirty (30) days of service, as provided in 28 U.S.C. § 1446(b). See Murphy Bros., Inc. v.

  Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-348, 119 S.Ct. 1322, 143 L.Ed.2d 448

  (1999); Edwards v. Apple Computer, Inc., 645 Fed.Appx. 849, 852 (11th Cir. 2016);

  Burns v. Ford Motor Co., 2008 WL 4791111, *2 (M.D. Fla. Oct. 31, 2008); Argain v.

  Wayne Transportation, LLC, 2008 WL 11331819, *1 (S.D. Fla. Mar. 27, 2008).

         17.     In accordance with the provisions of 28 U.S.C. § 1446(a), copies of all

  process, pleadings and orders served upon the Defendant are attached, inclusive of

  Plaintiff’s Complaint and exhibits thereto, all remaining State Court documents (Civil

  Cover Sheet filed in State Court, one non-issued Summons, one issued Summons, two

  Applications for Determination of Civil Indigent Status, and one approved Application

  for Determination of Civil Indigent Status), and State Court docket sheet.

         18.     Written notice of the filing of this removal notice shall promptly be given

  to Plaintiff through her counsel, and a copy of this Notice of Removal shall promptly be

  filed with the Clerk of the Circuit Court of the Sixth Judicial Circuit in and for Pinellas

  County, Florida, in accordance with the provisions of 28 U.S.C. § 1446(d).

         WHEREFORE, the Defendant respectfully removes this matter from the Circuit

  Court of the Sixth Judicial Circuit in and for Pinellas County, Florida, Case No. 20-

                                              7
Case 8:20-cv-01685-MSS-CPT Document 1 Filed 07/22/20 Page 8 of 10 PageID 8




                                                     CASE NO.:____________________

  001130-CI, to the United States District Court for the Middle District of Florida, Tampa

  Division.

                                      Respectfully submitted,



                                      By: /s/Jeffrey M. Goodz
                                      Jeffrey M. Goodz, Esquire
                                      Florida Bar No: 953600
                                      MCGUINNESS & CICERO
                                      1000 Sawgrass Corporate Parkway, Suite 590
                                      Sunrise, FL 33323
                                      Telephone: (954) 626-5034
                                      Facsimile: (954) 838-8842
                                      Primary Email: jeffrey.goodz@mc-atty.com
                                      Secondary Email: eservice@dmc-atty.com
                                                        acali@mc-atty.com
                                      Trial Counsel for Defendant




                                             8
Case 8:20-cv-01685-MSS-CPT Document 1 Filed 07/22/20 Page 9 of 10 PageID 9




                                                       CASE NO.:____________________

                               CERTIFICATE OF SERVICE

         I hereby certify that on July 22, 2020, I electronically filed the foregoing through

  the CM/ECF system and also certify that the foregoing document is being served this day

  on all counsel of record or pro se parties identified on the attached Service List via

  transmission of Notices of Electronic Filing generated by CM/ECF, or via email or some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronic Notices of Electronic Filing.

                                        By: /s/Jeffrey M. Goodz
                                        Jeffrey M. Goodz, Esquire
                                        Florida Bar No: 953600
                                        MCGUINNESS & CICERO
                                        1000 Sawgrass Corporate Parkway, Suite 590
                                        Sunrise, FL 33323
                                        Telephone: (954) 626-5034
                                        Facsimile: (954) 838-8842
                                        Primary Email: jeffrey.goodz@mc-atty.com
                                        Secondary Email: eservice@dmc-atty.com
                                                          acali@mc-atty.com
                                        Trial Counsel for Defendant




                                              9
Case 8:20-cv-01685-MSS-CPT Document 1 Filed 07/22/20 Page 10 of 10 PageID 10




                                                  CASE NO.:____________________

                                    SERVICE LIST

                              Case No.: _________________

   Jeffrey M. Goodz, Esquire
   MCGUINNESS & CICERO
   1000 Sawgrass Corporate Parkway, Suite 590
   Sunrise, FL 33323
   Telephone: (954) 626-5034
   Facsimile: (954) 838-8842
   Primary Email: jeffrey.goodz@mc-atty.com
   Secondary Email: eservice@dmc-atty.com
                     acali@mc-atty.com
   Trial Counsel for Defendant

   April S. Goodwin, Esquire
   THE GOODWIN FIRM
   801 W. Bay Drive, Suite 705
   Largo, FL 33770
   Telephone: (727) 316-5333
   Primary E-mail: april@goodwin-firm.com
   Trial Counsel for Plaintiff

   Bridgette M. Domingos, Esquire
   DOMINGOS LAW
   801 W. Bay Drive, Suite 705
   Largo, FL 33770
   Telephone: (727) 755-8448
   Primary E-mail: Bridgette@domingoslaw.com
   Trial Counsel for Plaintiff




                                            10
